Citation Nr: 1027171	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-12 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of asbestos 
exposure and occupational hazard.  

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected left and 
right knee disorders.  

3.  Entitlement to service connection for a bilateral ankle 
disorder, claimed as secondary to service-connected left and 
right knee disorders.  

4.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to service-connected left and 
right knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

As it relates to the claim of service connection for residuals of 
asbestos exposure and occupational hazard, the Board notes that 
the Veteran's claim was initially characterized as whether new 
and material evidence had been received to reopen the claim of 
entitlement to service connection for residuals of asbestos 
exposure and occupational hazard.  A claim for service connection 
for residuals of asbestos exposure and occupational hazard was 
denied by the RO in a January 1993 rating decision.  The Veteran 
was notified of this decision in March 1993 and did not appeal.  
The Veteran filed another claim for entitlement to service 
connection residuals of asbestos exposure in August 2003.  In 
October 2005, the RO received military personnel records that 
were not previously of record.  

In the February 2006 rating determination, the RO denied service 
connection on the basis that new and material evidence had not 
been received.  The evidence of record at that time included the 
service personnel records that were associated with the claims 
folder in October 2005.  The criteria in effect at that time as 
it related to additional service records was as follows:  

(c) Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or 
omission in the preparation of the prior report or reports 
and identified as such.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.

The RO found that new and material evidence had not been 
submitted and continued the denial.  

During the pendency of this appeal, the provisions of 38 C.F.R. 
§ 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. 
Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 
3.156(c)).  If a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the veteran 
will apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g).  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The amended regulations provides as follows:

(c) Service department records.  (1) Notwithstanding any other 
section in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
this section.  Such records include, but are not limited to:

(i) Service records that are related to a claimed in- 
service event, injury, or disease, regardless of whether 
such records mention the veteran by name, as long as the 
other requirements of paragraph (c) of this section are 
met; 

(ii) Additional service records forwarded by the Department 
of Defense or the service department to VA any time after 
VA's original request for service records; and

(iii) Declassified records that could not have been 
obtained because the records were classified when VA 
decided the claim. 

(2)  Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim because 
the records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or from 
any other official source. 

(3)  An award made based all or in part on the records identified 
by paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim. 

(4)  A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis of 
the new evidence from the service department must be supported 
adequately by medical evidence. Where such records clearly 
support the assignment of a specific rating over a part or the 
entire period of time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected by the filing 
date of the original claim.

Under 38 C.F.R. § 3.156(c) (2009), if VA receives or associates 
with the claims file relevant official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the claim 
without regard to whether there is new and material evidence to 
reopen the claim.  The service personnel records received by the 
RO in October 2005 include information about the Veteran's 
extensive exposure to asbestos while in service, which was not 
part of the record at the time of the January 1993 rating 
decision.  Since these records demonstrate the extent of exposure 
that the Veteran had to asbestos and other environmental hazards 
in service, the records are directly relevant to the Veteran's 
current claim for service connection for residuals of asbestos 
exposure and occupational hazard.  The Board finds the military 
personnel records falls into the exception created by 38 C.F.R. 
§ 3.156(c) under the current version of the regulation.  The 
Veteran's military personnel records are relevant to his claim 
and existed, but were not associated with the claims file when VA 
first decided the claim.  Accordingly, the claim will be 
reconsidered and considered pending since the time of his 
original claim for service connection.  See 38 C.F.R. § 3.156.  
The claim has been recharacterized to reflect this result.  

The Board also notes that the RO did not consider the Veteran's 
claim on the merits in the February 2006 rating decision or the 
March 2007 statement of the case.  However, since this case is 
being remanded, and the RO will readjudicate the claim on the 
merits, there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board further observes that treatment records associated with 
the claims folder reveal that the Veteran has reported having 
been diagnosed with COPD in October 2004, with spirometry results 
serving as the basis for the diagnosis.  The Board is unable to 
locate these findings in the current records.  However, the Board 
does note that at the time of a November 2004 chest x-ray, the 
Veteran was found to have a poor degree of inspiration which 
crowded the markings in both lung bases.  Moreover, a March 2006 
chest x-ray revealed lateral pleural thickening.  

Based upon the above notations and the Veteran's extensive 
history of exposure to asbestos while in service, the Veteran 
should be afforded a VA examination to determine if he currently 
has a lung disorder related to his period of service, to include 
as a result of exposure to asbestos and environmental hazards.  

As it relates to the issues of service connection for bilateral 
ankle and bilateral hip disorders as well as the claimed low back 
disorder, the Board notes that while the November 2005 VA 
examiner indicated that any ankle disorder was not associated or 
due to any knee disease, he did not address the issue of 
aggravation.  Likewise, while the November 2005 VA examiner 
stated that it was less likely than not that the subchondral cyst 
formation at the right acetabulum, early degenerative changes at 
the right acetabulum, were due to the secondary effects of the 
knee, he did not address the question of aggravation.  Finally, 
while the November 2005 VA examiner indicated that it was less 
likely as not that the Veteran's back disorders were due to his 
knee injuries, he again did not address the question of 
aggravation.  

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable for 
the degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination."  
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current hip, ankle, or low back 
disorder.  The claims folder should be made 
available to the examining physician for 
review.

The examiner should answer the following 
questions: Is it at least as likely as not 
(50 percent probability or greater) that 
any current bilateral hip, bilateral ankle, 
or low back disorder, if found, is related 
to the Veteran's period of active service?  
If not, is it at least as likely as not 
that the Veteran's service-connected knee 
disorders caused or aggravated (permanently 
worsened) any current low back, bilateral 
hip, or bilateral ankle disorder?  The 
examiner should provide rationales for 
these opinions. 

2.  The Veteran should be accorded an 
appropriate examination for 
asbestos/environmental hazard related lung 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of lung disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. Specifically:

PFTs should be conducted.  The examiner 
should include a narrative explanation as 
to the PFT results and whether they show 
obstructive, restrictive, or any 
respiratory defect, and if so if this is 
indicative of an asbestos or environmental 
hazard related disorder.

A high contrast CT scan of the Veteran's 
chest should be conducted and an opinion 
provided as to whether he has any asbestos-
related abnormalities.

The examiner is requested to indicate a 
diagnosis of any lung disorders found to be 
present and to indicate if any such 
disorders are asbestos/environmental hazard 
related.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal, to include adjudicating the claim 
of service connection for residuals of 
asbestos exposure and occupational hazard 
on a de novo basis.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

